TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00082-CV



                                 Johnathan Johnson, Appellant

                                                  v.

                                   The State of Texas, Appellee


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
        NO. C-1-MH-13-003259, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Johnathan Johnson filed a pro se notice of appeal on January 14, 2014. On

May 19, 2014, the clerk of this Court notified appellant and his appointed counsel Stan Kerr, that

appellant’s brief was overdue and that this appeal was subject to dismissal for want of prosecution

unless this Court received a satisfactory response to the notice by May 29, 2014. To date, appellant’s

brief has not been filed and we have not received any response to this Court’s notice. Accordingly,

we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: June 25, 2014